Citation Nr: 1515469	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  11-01 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than June 5, 2006, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to February 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b) (2014).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341 (2014).  The Veteran's combined schedular rating for his service-connected disabilities was 40 percent from November 13, 1989, to June 4, 2006, with his service-connected degenerative disk disease rated as 40 percent disabling, and 90 percent on and after June 5, 2006, with his service-connected degenerative disk disease rated as 60 percent disabling and his radiculopathy of the left and right lower extremities rated as 40 percent disabling, respectively.  

The Veteran asserts that he has been unable to work as the result of his service-connected disabilities since October 1988.  However, the minimum schedular criteria for a TDIU were not met until June 5, 2006, the effective date assigned by the RO for the award of entitlement to a TDIU.  Nevertheless, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Here, the record shows the Veteran submitted an informal claim of entitlement to a TDIU in November 1989 and a formal claim of entitlement to a TDIU in November 1996.  A September 1989 independent medical evaluation indicates the Veteran would likely require some restrictions, such as avoiding highly repetitive and strenuous activities, due to his back disability.  A November 1990 note from a private physician shows the Veteran was able to return to work on November 27, 1990.  However, the private physician indicated that the Veteran should be restricted to light duty work and a sit-down job with frequent changes of position, no lifting, no bending, and no twisting.  A decision from the Social Security Administration for supplemental security income indicates the Veteran had not worked since April 15, 1991, and shows the Veteran was found to be disabled based on his residual functional capacity, age, education, and work experience.  Based upon the evidence, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of entitlement to a TDIU prior to June 5, 2006, on an extraschedular basis.  Therefore, remand is warranted.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of whether entitlement to a TDIU on an extraschedular basis is warranted prior to June 5, 2006.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).

2. After completing this and any other development deemed necessary, re-adjudicate the issue of entitlement to an effective date earlier than June 5, 2006, for the award of entitlement to a TDIU.  If the benefit sought on appeal remains denied, issue the Veteran a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


